Citation Nr: 0409870	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-04 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for the residuals of a scalp 
contusion, claimed as a head injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Huntington, West 
Virginia.

A personal hearing was held before the undersigned by 
videoconference in August 2003.  A transcript of the hearing is of 
record.

This appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further action 
is required on your part.  


REMAND

Remand is warranted in this appeal to ensure that all pertinent 
medical evidence is associated with the claims file and to obtain 
contemporary medical opinions as to the severity of the 
disabilities at issue.

First, the RO has not apprised the veteran of the redefined 
obligations of the VA, as contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), signed into law on November 9, 
2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  For example, the VCAA requires VA 
to notify the veteran and his representative of any information, 
and any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim.  As part of 
the notice, VA is to specifically inform the veteran and his 
representative of which portion, if any, of the evidence is to be 
provided by the veteran and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

Also of note is that the RO denied the veteran's claims on appeal 
as not "well grounded."  The VCAA eliminated the requirement that 
a claimant come forward with evidence of a "well-grounded" claim 
before the Secretary is obligated to assist the claimant in 
developing evidence that could substantiate the claim.  

Thus, on remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran and obtaining any 
additional medical or other evidence, as deemed appropriate.  
Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him and 
what the VA has done and will do to assist him in substantiating 
his claims of service connection for hearing loss and residuals of 
a scalp contusion claimed as a head injury.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the Board is also of the opinion that VA examinations for 
the purpose of ascertaining the current nature and etiology of any 
hearing loss and residuals of a scalp contusion are indicated.  As 
to his claimed hearing loss, the veteran testified at his August 
2003 hearing that he was exposed to gun and artillery fire aboard 
ships serving in both the European and Pacific theaters during 
World War II.  He also indicated that he has recently received 
treatment, including hearing aids, from the VA.  Private medical 
records dated in 1991 from the Huntington Ear Clinic show that the 
veteran underwent a hearing test, and the results of the audiogram 
suggest that he may have hearing loss.  The veteran has not been 
afforded a VA examination for compensation purposes, and in view 
of the foregoing he should be afforded that opportunity.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As to his claimed head injury residuals, the veteran's service 
medical records show that in February 1946 he sustained an injury 
on his head in a motor vehicle accident; that he was taken to the 
hospital and examined for evidence of a fracture of his skull, but 
x-rays disclosed none; that he remained in the hospital for more 
than one month before being returned to duty; that his injury was 
assessed as a "[s]calp laceration"; and that his final diagnosis 
was "contusion" of the scalp.  At his August 2003 personal 
hearing, the veteran testified that he had experienced 
lightheadedness, had passed out, and felt a heaviness, pressure, 
and numbness in that part of his head that was injured.  As the 
veteran has not been afforded a VA examination to determine 
whether or not he has a current disability related to the in-
service head injury, the RO should arrange for such.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).   

Third, it appears that medical records pertinent to the claims may 
be outstanding.  Prior to affording the veteran VA examinations, 
the RO should attempt to obtain any other additional pertinent 
treatment records indicated by him.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In that regard, it is noted that at his August 2003 hearing he 
testified that after passing out one time about 15 years 
previously he was taken to a hospital in "Ashton, Kentucky."  Such 
records are not on file.  The veteran also testified that he had 
been evaluated extensively ("x-rayed all over") at the VA medical 
facility in Huntington, West Virginia, about three years earlier 
including, it appeared from his testimony, for residuals of a head 
injury and that in 2003 he had been given a hearing test and 
issued hearing aids at the facility.  Medical records from the VA 
medical facility that are currently on file are dated in 1998 and 
1999.  On remand, the RO must take action to ensure that all 
relevant treatment records for the veteran have been associated 
with the claims file.  

Fourth, it would be helpful that the veteran's complete service 
personnel records be obtained for association with the claims 
folder.  Particularly in regard to the hearing loss claim, the 
veteran contends that he sustained acoustic trauma aboard ship 
while loading guns and being exposed at close range to the noise 
of guns and artillery being fired at the enemy.  While his Report 
of Separation indicates that one of the ships on which he served 
was a gunfire support ship, it would be useful to have a complete 
record of the veteran's duties and duty stations.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps to ensure that all 
notification and development action required by the VCAA and its 
implementing regulations is completed.  This includes advising the 
veteran as to what specific evidence and information, if any, he 
is responsible for providing to VA; what evidence VA will obtain 
on his behalf; to submit any relevant evidence in his possession; 
and assisting the veteran by obtaining identified evidence to 
substantiate his claims of service connection for hearing loss and 
residuals of a scalp contusion claimed as a head injury.  

2.  The RO should obtain the names and addresses of all health 
care providers (VA or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the veteran for complaints 
referable to hearing loss and residuals of scalp contusion claimed 
as a head injury.  This includes treatment at a hospital in 
Ashton, Kentucky, after having passed out about 15 years ago, as 
noted by the veteran at his August 2003 hearing.  After receiving 
this information and any necessary releases, the RO should take 
all appropriate steps to obtain copies of identified records for 
association with the claims file, to include all treatment records 
dated from 1999 to the present from the Huntington, West Virginia 
Medical Center.   

3.  The RO should contact the National Personnel Records Center in 
St. Louis, Missouri, or any other appropriate agency, and obtain 
all service personnel records of the veteran.  If no service 
records can be found, the RO should ask for specific confirmation 
of that fact.  

4.  The RO should arrange for the veteran to undergo VA 
examinations in neurology and audiology, in order to determine the 
nature and etiology of any disability from head injury and claimed 
hearing loss.  The claims folder must be made available to and 
reviewed by the examiners in conjunction with the examinations.  
All clinical findings should be reported in detail in the 
examination report, and a complete rationale for all opinions 
expressed by each examiner should be provided. 

(a) With respect to the neurological examination, the examiner 
should describe any disability relative to a head injury found on 
examination.  The examiner is requested to furnish an opinion as 
to whether any identified disability is at least as likely as not 
etiologically related to the veteran's in-service head injury, 
which was indicated as a laceration of the scalp and finally 
diagnosed as a scalp contusion during service, or otherwise 
related to his period of service from September 1943 to April 
1946.  

(b) With respect to the audiologic examination, the examiner 
should elicit from the veteran a history of his exposure to noise 
prior to, during, and after service.  The examiner should 
determine whether or not the veteran has any hearing loss 
disability (based on average decibel loss levels and speech 
recognition testing scores).  The examiner is requested to furnish 
an opinion as to whether any identified hearing loss disability is 
at least as likely as not etiologically related to noise exposure 
or other circumstance during the veteran's period of active 
service from September 1943 to April 1946.

5.  Upon completion of the foregoing, the RO should readjudicate 
the veteran's claims of service connection for hearing loss and 
residuals of a scalp contusion claimed as a head injury.  If the 
decision remains adverse to the veteran, the RO should provide him 
and his representative with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	Debbie A. Riffe
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




